Case: 20-20143     Document: 00515822356         Page: 1     Date Filed: 04/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-20143                        April 14, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Steven Lee Smith,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-497-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Steven Lee Smith, who entered a conditional guilty plea to being a
   felon in possession of a firearm, appeals the district court’s denial of his
   motion to suppress the evidence that was derived from the traffic stop that
   led to his arrest. He argues that the red LED ground effect lighting on the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20143      Document: 00515822356          Page: 2    Date Filed: 04/14/2021




                                    No. 20-20143


   underbody of his motorcycle did not violate Texas Transportation Code
   § 547.306(b); that the stop of his motorcycle for violating that statute was
   therefore unlawful; and that, even if the trooper who made the stop
   mistakenly believed that Smith violated the statute, the trooper’s reading of
   the statute was not objectively reasonable.
          When reviewing a denial of a motion to suppress, we review factual
   findings for clear error and consider conclusions of law de novo. United
   States v. Garcia-Lopez, 809 F.3d 834, 838 (5th Cir. 2016). Generally, the
   Fourth Amendment requires warrants to search or seize individuals;
   however, a well-established exception to that rule is the Terry stop. See Terry
   v. Ohio, 392 U.S. 1, 28-31 (1968). Under Terry, police officers can briefly
   detain individuals if they reasonably suspect criminal activity is afoot. Id. at
   30. Reasonable suspicion can rest on a mistaken understanding of the law if
   the mistake is objectively reasonable. Heien v. North Carolina, 574 U.S. 54,
   60-61, 68 (2014).
          The Texas Transportation Code § 547.306 provides that a “person
   may operate a motorcycle or moped equipped with LED ground effect
   lighting that emits a non-flashing amber or white light.” Tex. Transp.
   Code Ann. § 547.306(b). We need not address whether Smith actually
   violated the statute because we agree with the district court that, even if the
   trooper had a mistaken understanding of the statute, his reading of the statute
   as prohibiting red LED ground effect lighting, was nevertheless objectively
   reasonable. See Heien, 574 U.S. at 60-61, 68; United States v. Alvarado-Zarza,
   782 F.3d 246, 248-50 (5th Cir. 2015). Accordingly, the district court properly
   denied Smith’s motion to suppress. See Heien, 574 U.S. at 68. The district
   court’s judgment is AFFIRMED.




                                          2